Citation Nr: 1456022	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-03 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable initial disability rating for lumbar spine degenerative joint disease, prior to July 30, 2013.

2.  Entitlement to an increased disability rating for lumbar spine degenerative joint disease, rated as 10 percent disabling, from July 30, 2013.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran had active duty service from September 1969 through June 1973, January 1982 through April 1982, September 2004 through July 2005, and from February 2006 through September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for degenerative joint disease of the lumbar spine, effective October 1, 2007, with a noncompensable (zero percent) initial disability rating.  The Veteran perfected a timely appeal in which he contests the assigned initial disability rating.

This matter was remanded previously by the Board in June 2014 for additional claims development, to include:  obtaining additional private treatment records from Atlantic Chiropractic Center, Total Wellness Chiropractic Center, and any other VA or private facilities identified by the Veteran; arranging the Veteran to undergo a VA spine examination; and readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).  The Appeals Management Center (AMC) in Washington, D.C. undertook subsequent efforts to perform the directed development action.  In the course of the post-remand development, the AMC issued a November 2014 rating decision in which it granted a higher 10 percent disability rating for the Veteran's disability, effective from July 30, 2013.  The Veteran maintains his appeal despite this partial grant.

The AMC in Washington, D.C. has satisfactorily performed the directed development action and the Board is prepared to proceed with its de novo consideration of the matter on appeal.






FINDINGS OF FACT

1.  Prior to July 30, 2013, the Veteran's lumbar spine degenerative joint disease was manifested by chronic pain with flare-ups and mild but unspecified loss of thoracolumbar motion.

2.  From July 30, 2013, the Veteran's lumbar spine degenerative joint disease has been manifested by ongoing chronic pain; flare-ups occurring once every three to four months; impaired ability to bend over and to sit, stand, walk, and bear weight for long periods; and decreased thoracolumbar motion which includes full forward flexion to 90 degrees and total thoracolumbar motion of no less than 210 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, and no more, prior to July 30, 2013, for lumbar spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2014).
 
2.  The criteria for an increased disability rating for lumbar spine degenerative joint disease, from July 30, 2013, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a pre-rating June 2008 letter purports to notify the Veteran of the information and evidence needed to substantiate his claim for service connection for his lumbar spine disability, as well as the process by which a disability rating and an effective date are assigned.  Careful review of that letter, however, shows that the June 2008 letter does not mention or pertain to the Veteran's lumbar spine disability specifically.  Review of the subsequent record shows that a similar letter pertaining to the Veteran's low back disability specifically was never provided to the Veteran.  

Notwithstanding VA's failure to provide proper notice in this case, there is no indication in the record that such failure has resulted in any prejudice to the Veteran.  In that regard, the Veteran has demonstrated actual knowledge of the information and evidence necessary to establish his claim for higher disability ratings for his low back disability, as he has submitted multiple lay statements in which he has recited his symptoms and asserted generally that he has experienced worsening of his lumbar spine disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Thus, VA's error is harmless in light of the actual knowledge of these provisions demonstrated by his representative.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified and relevant private treatment records, and VA treatment records have been associated with the record.  During the course of this appeal, the Veteran was afforded VA examinations of his spine in March 2008, July 2013, and July 2014.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the current severity of his lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Notably, the Veteran has reported to the Board that he has received private treatment for his back at Atlantic Chiropractic Center and Total Wellness Chiropractic Center, and accordingly, the Board remanded this matter so that efforts could be made to obtain the Veteran's treatment records from those facilities.  Pursuant to the Board's June 2014 remand, the AMC provided the Veteran with a VA Form 21-4142 release and asked him to complete the form by adding the address information for Atlantic Chiropractic Center and Total Wellness Chiropractic Center before signing and returning it to VA.  Nonetheless, the Veteran did not provide the requested form or otherwise respond to VA's request.  The Board admonishes that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of any response from the Veteran in relation to VA's request for signed authorizations for release of records from Atlantic Chiropractic Center and Total Wellness Chiropractic Center, VA is not obliged to undertake further efforts to locate the records relating to the Veteran's purported back treatment at those facilities.  Rather, the Board will simply adjudicate the issues on appeal based upon the evidence that is currently of record.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where there is a question as to which of two ratings applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's defined and consistently applied policy is to administer the law under a broad interpretation; however, in a manner that is consistent with the facts shown in each case.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine disability has been rated under DC 5237, which governs disabilities due to lumbosacral or cervical spine strain.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).

Under the General Formula, a 10 percent disability rating is assigned where the evidence shows disability marked by loss of forward flexion of the thoracolumbar spine to a range that is greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned where the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is appropriate where the evidence demonstrates disability marked by forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned where the disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).

The criteria under the General Formula contemplate symptoms such as pain, stiffness, aching, etc., where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).  As discussed below, the evidence does not show that the Veteran's lumbar spine disability has resulted in any neurological manifestations.

Subject to the foregoing, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board observes that the evidence in this case includes radiological evidence of degeneration of the lumbar spine.  Subject to the same, the Board notes that other rating criteria are expressed under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 for degenerative arthritis.  DC 5003 provides that disabilities rated under that code are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (in this case, the General Formula).  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate rating code, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Additionally, DC 5003 provides that, even in the absence of limitation of motion, a 10 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  These ratings will not be combined with any ratings that are assigned on the basis of limited motion.

Also, the Board notes that still other rating criteria are expressed under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  As discussed in detail below, however, the evidence in this case also does not show that the Veteran's low back disability has resulted in IVDS.  For that reason, the Board finds that the criteria under DC 5243 are also not applicable in this case.  Under the circumstances, the Board will rate the Veteran's low back disability in accordance strictly with the General Formula and/or the rating provisions under DC 5003.

Disabilities of the musculoskeletal system, such as spine disabilities, are defined primarily by the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the evidence on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

	A.  Prior to July 30, 2013

The evidence pertinent to the period before July 30, 2013 includes a July 2007 Post-Deployment Health Assessment that was completed by the Veteran after his return from deployment in Iraq.  At that time, the Veteran expressly denied having any back pain.  In an accompanying Report of Medical Assessment also, the Veteran again did not report expressly any back problems.

During a March 2008 VA examination, the Veteran reported that he had been having intermittent flare-ups of back pain that occurred after prolonged periods of standing.  Nonetheless, he denied having any radiation of pain or bowel or bladder dysfunction.  Although he reported that he was unemployed, he did not allege expressly that he was unemployed because of his back disability.  Indeed, he denied having any periods of incapacitation due to his back disability.

On examination, the Veteran demonstrated a normal and well-coordinated gait.  He did not demonstrate any evidence of postural or spinal abnormalities such as kyphosis or scoliosis, nor did he demonstrate any spasms or tenderness during palpation.  Demonstrated thoracolumbar spine motion included flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 40 degrees bilaterally.  All thoracolumbar motion was pain free and executed at normal speed of movement.  However, the results of repetitive motion testing are not performed and the examiner commented without explanation that, "[i]t is not possible to comment on DeLuca criteria without mere speculation."  Under the circumstances, it is unclear from the March 2008 examination as to whether flare-ups and repetitive motion were productive of further loss of motion or functional impairment.

Subsequent VA treatment records show that the Veteran was followed for primarily mild low back pain.  A January 2009 record notes complaints of mild chronic low back pain that was not radiating or accompanied by neurological symptoms.  During VA treatment in September 2009, he described his back pain as being a two out of 10 in severity.  In July 2013, the Veteran demonstrated tenderness over the lower lumbosacral paraspinals and "mildly decreased" motion of the lumbosacral spine.  Nonetheless, specific range of motion findings are not reported in the record.

Records for private chiropractic treatment received by the Veteran at Total Wellness Chiropractic Center, concurrent with the foregoing VA treatment, reflect ongoing complaints of low back pain.  Notably, these records appear to indicate diminished thoracolumbar motion that was to a much greater degree than that indicated in the VA treatment records, the March 2008 VA examination, and even the subsequently performed VA examinations in July 2013 and July 2014.  During the January 2013 initial intake, the Veteran apparently showed lumbar spine flexion to 35 degrees, extension to 5 degrees, and lateral flexion to 5 degrees bilaterally.  In February 2013, demonstrated lumbar spine motion apparently included flexion to 45 degrees, extension to 15 degrees, and lateral flexion to 15 degrees bilaterally.  Range of motion testing performed in April 2013 indicated lumbar spine flexion to 50 degrees, extension to 20 degrees, and lateral flexion to 20 degrees bilaterally.  Initially, however, the Board observes that the range of motion findings reported in these private records are incomplete because they do not report the extent of lateral rotation shown during testing.  Also, the Board notes that the methodology used in measuring the Veteran's lumbar spine motion is unclear (i.e., whether a goniometer was used to measure the Veteran's motion).  Finally, it does not appear that the private medical staff at Total Wellness Chiropractic Center were ever made aware of the contrasting range of motion shown by the Veteran during VA treatment and during his March 2008 VA examination.  Against that backdrop, the absence of any discussion as to the accuracy and reliability of the range of motion findings noted during the private chiropractic treatment and the extent of the Veteran's effort and cooperation with range of motion testing also renders incomplete the private findings noted in these records.  Overall, given the foregoing insufficiencies, the Board is inclined to assign far less probative weight to the range of motion findings expressed in the records from Total Wellness Chiropractic Center than it does to the other evidence in the record.

Overall, the record pertinent to the period before July 30, 2013 shows that the Veteran's lumbar spine disability was manifested primarily by chronic pain with flare-ups and mild but unspecified loss of thoracolumbar motion.  Where the extent of thoracolumbar motion is unspecified but appears to have been only mildly impaired, the Veteran is not entitled to a compensable disability rating under the General Formula based strictly on loss of thoracolumbar motion.  Still, in view of the Veteran's chronic pain symptoms, radiological findings of thoracolumbar motion, and the presence of some degree of lost motion, the Veteran is entitled to a higher 10 percent disability rating, and no more, for the period before July 30, 2013.

As noted above, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  To the extent that one of the primary manifestations of the Veteran's lumbar spine disability was chronic pain, given the extent of pain free thoracolumbar motion demonstrated by the Veteran during his VA examination, the overall level of disability demonstrated by the Veteran is not commensurate to the extent of lost thoracolumbar motion that is contemplated for a compensable disability rating under the General Formula.  Certainly, given the degrees of apparent spine mobility, the Veteran's low back disability is also not akin to ankylosis.  In view of the foregoing, even after taking into consideration the factors identified in DeLuca, a compensable disability rating may not be granted under the General Formula.  Again, to the extent that pain was a predominant manifestation of the Veteran's disability prior to July 30, 2013, these pain symptoms are encapsulated by the higher 10 percent initial disability rating being awarded here.  For the reasons discussed more fully below, the Board also concludes that the evidence here does not warrant consideration of the assignment of an extra-schedular disability rating.

Overall, the Veteran is entitled to an initial disability rating of 10 percent, and no more, for lumbar spine degenerative joint disease prior to July 30, 2013.  To that extent only, this appeal is granted.

	B.  From July 30, 2013

The evidence pertinent to the period from July 30, 2013 includes the findings expressed in a July 2013 VA disability benefits questionnaire that was completed by Dr. K.B. at the VA Medical Center in Washington, D.C.  The Veteran reported low back pain with a history of flare-ups and limited ability to walk, sit, stand, bend, climb stairs, twist, turn, and run.  Demonstrated thoracolumbar motion, as measured by a goniometer, revealed full forward flexion to 90 degrees but with pain beginning from 80 degrees; extension to 20 degrees, with pain at the endpoint of motion; full and pain free lateral flexion to 30 degrees; and lateral rotation to 20 degrees bilaterally, with pain at the endpoints of motion.  Repetitive motion tests were productive of pain, weakness, and interference of the ability to sit, stand, and bear weight; however, were not productive of any additional loss of motion.  A neurological examination was grossly normal.  Although it is unclear as to whether any intervertebral disc involvement was present, Dr. K.B. did note that, over the previous 12 month period, the Veteran had been incapacitated for a total of four to six weeks.  X-rays from September 2012 were reviewed and interpreted as showing spurring of the thoracolumbar spine.

During a July 2014 VA examination, the Veteran continued to report symptoms of pain and stiffness that were particularly present after prolonged sitting, driving, walking, standing, and after "overdoing it" while exercising.  The Veteran also reported for the first time that he sometimes had radiation of pain into his left lower extremity during flare-ups.  He stated that flare-ups occurred once every three or four months.  He described that in between flare-ups, his back pain was minimal and a two or three out of 10 in severity.

A physical examination of the spine was grossly normal, except for some decreased thoracolumbar motion which included full flexion to 90 degrees; extension to 20 degrees; full lateral flexion to 30 degrees bilaterally; and lateral rotation to 25 degrees bilaterally.  Pain was reported at the endpoints of all motion.  Repetitive motion was productive of pain and impairment of the ability to sit, stand, and bear weight; however, was not productive of any further loss of motion.  The Veteran was not having a flare-up during the examination, and hence, the examiner concluded that it was impossible without resort to speculation to opine as to the extent to which the Veteran's flare-ups resulted in any further loss of motion or impairment of function.  A neurological examination revealed diminished reflexes in both ankles; but sensation, muscle strength, and straight leg raise tests were all normal.  Overall, the examiner opined that the Veteran did not have a radiculopathy.  Also, no evidence of ankylosis or intervertebral disc involvement was seen.  X-rays from 2008 were reviewed and confirmed as showing degeneration of the lumbar spine.

The examiner diagnosed ongoing degenerative arthritis of the spine with mildly decreased disc space at L5-S1.  Occupationally, the Veteran reported that he was working on a part-time basis as a security manager and that he sometimes had difficulty with prolonged sitting, standing, and walking.  He stated that he had difficulty bending over and that he had generally restricted mobility.  To that extent, the Veteran's lumbar spine disability was affecting his occupational and daily functioning.

The evidence shows that since July 30, 2013, the Veteran's lumbar spine disability has been manifested by ongoing chronic pain symptoms which impaired the Veteran's ability to bend over and to sit, stand, walk, and bear weight for long periods.  Although the evidence also shows some loss of thoracolumbar motion, such loss has been mild and includes full flexion to 90 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to no less than 20 degrees bilaterally, albeit with pain reported at the endpoints of all motion.  Based upon the foregoing motion, the evidence since July 30, 2013 shows that the Veteran has had a combined thoracolumbar motion of no less than 210 degrees.

Given the demonstrated thoracolumbar flexion and combined motion shown in the record, and in the absence of any ankylosis, the Veteran's lumbar spine disability does not meet the criteria for a disability rating higher than 10 percent under the General Formula for the period since July 30, 2013.  Again, the Board has considered the criteria established under DeLuca in relation to the Veteran's lumbar spine disability over the period since July 30, 2013.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  The evidence shows that the Veteran's lumbar spine disability continued to be manifested by pain and periodic flare-ups that occurred once every three or four months.  Repetitive motion testing was apparently productive of pain, weakness, and difficulty in changing positions; nonetheless, it was not productive of additional loss of motion.  Moreover, given the extent of thoracolumbar motion demonstrated by the Veteran during his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a disability marked by the loss of motion contemplated for higher ratings under then General Formula.  Under the circumstances, even after taking into consideration the factors identified in DeLuca, a disability rating in excess of 20 percent may not be granted.  Again, for the reasons discussed below, the Board finds that consideration of the assignment of an extra-schedular disability rating is not warranted by the evidence for the period from July 30, 2013.

Overall, the Veteran is not entitled to a disability rating higher than 10 percent for lumbar spine degenerative joint disease from July 30, 2013.  To that extent, this appeal is denied.

	C.  Other Considerations

In considering the other provisions under 38 C.F.R., Parts 3 and 4, as mandated under Schafrath, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the manifestations from the Veteran's lumbar spine disability have resulted in an exceptional disability picture that renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the selected rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the selected code provisions; however, the Veteran's lumbar spine disability has not been productive of the manifestations or disability picture required for a higher disability rating for any of those disabilities.  As such, it cannot be said that the available schedular ratings are inadequate.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected lumbar spine disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already contemplated and provided in this decision, are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings. As such, there is no basis for further staged disability ratings in this case.


ORDER

An initial disability rating of 10 percent, and no more, prior to July 30, 2013, for lumbar spine degenerative joint disease is granted.

An increased disability rating for lumbar spine degenerative joint disease, rated as 10 percent disabling, from July 30, 2013, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


